UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21237 Unified Series Trust 2960 N. Meridian Street, Ste.300, Indianapolis, In46208 Robert W. Silva Huntington Asset Services, Inc. 2960 N. Meridian Street, Ste. 300 Indianapolis, IN 46208 (Name and address of agent for service) Registrant's telephone number, including area code: 317-917-7000 Date of fiscal year end:07/31 Date of reporting period:07/31/11 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. Mirzam Capital Appreciation Fund Annual Report July 31, 2011 Fund Adviser: Mirzam Asset Management, LLC 1 Main Street, Suite 200 Tequesta, Florida 33469 Toll Free (888) 693-8056 Mirzam Capital Appreciation Fund In terms of the fund’s prospectus that was filed at the time of its formation, Mirzam’s performance benchmark is the S&P 500. As the portfolio took shape, it quickly emerged as a world stock fund, a classification that the rating agencies have assigned to it. Consequently, MorningStar, the foremost fund-rating agency, measures Mirzam’s fund performance against the MSCI EAFE Index. Since the fund’s inception, August 14, 2007, the MSCI EAFE Index was down -2.64%, whereas Mirzam’s portfolio was up +2.67% through July 31, 2011. During this period, the S&P 500 was down-0.81%. Thus, in terms of both indices, Mirzam’s performance compares very well when measured for the period since inception to July 31, 2011. However, during the past 12 months ended July 31, 2011, both indices have made up lost ground against Mirzam. The MSCI EAFE and the S&P 500 posted returns of +17.76% and +19.65%, respectively, during the past 12 months. Mirzam on the other hand, posted a return of +14.94%. Despite lagging the two indices, the fund’s double-digit return is gratifying.The fund underperformed its index of the S&P 500 over the last 12 months due to the more conservative approach adopted by the sub-advisor, whereby long term capital growth remains its primary objective as opposed to the short term approach of chasing today’s performing stock.This conservative approach has resulted in the fund outperforming the index in both the 3 year and since inception comparisons. During the past four years ended July 31, 2011, the Mirzam portfolio’s annual returns were +3.67% (2008), -16.67% (2009), +11.79% (2010), and +14.94% (2011). During the same period, the S&P 500 returned -11.20% (2008), -19.95% (2009), +13.84% (2010), and +19.65% (2011). The MSCI EAFE posted returns of -7.84% (2008), -22.51% (2009), +6.93% (2010), and +17.76% (2011) during the same period. Another good indicator of the portfolio’s health is to measure the increase in dividend receipts compared to those of last year. In fiscal 2011, the portfolio yielded dividends of $205,162, a 24.4% increase over dividends of $164,931 received in fiscal 2010. Year-over-year net assets increased by 22%. Dividends received in 2011 as a percentage of average net assets in 2011 were 2.89%, compared to 2.83% for the prior year. Of the 56 stocks in the portfolio, only five did not pay a dividend in fiscal 2011, four of which temporarily suspended their dividends in the wake of the credit crisis. Last year in the second quarter of 2010, the debt crisis in Greece caused a significant sell off. The market bounced back strongly in the second half of the year. This year, the beginning of the second quarter again brought news of ongoing troubles in Greece. Other European countries became targets for possible debt downgrades. To add fuel to the fire, Standard & Poor downgraded the debt of the US Government. The media had a field day running with these stories. The ensuing panic saw another sharp sell-off, a repeat of 2010. We used this as an opportunity to put to work all but about a hundred thousand dollars of the cash we had on hand at July 31, 2011. In last year’s annual report, we told our shareholders that we would be selling the handful of positions in companies with a relatively small market capitalization. Consequently, as a result of these disposals, as well as the sale of stock in a non-dividend paying large cap company that operated in the energy sector, a sector in which we already had a large exposure, the portfolio turnover was somewhat higher relative to past years. We have made a commitment to our shareholders to keep the portfolio turnover as low as possible. Such an investment strategy is both cost and tax efficient. In addition, our shareholders have the assurance that we will not undermine the composition of the portfolio. Most, if not all, of these stocks will remain in the portfolio, year after year. In that sense, shareholders are not betting on us, as much as on the corporations already in the portfolio. The fund’s investment returns come from stock selections that we made over the past four years, with very little portfolio churning, rather than from a host of fortuitous short-term trades. The portfolio turnover in fiscal 2008, 2009, 2010 and 2011 was 3.07%, 1.16%, 2.24% and 16.84%, respectively, for an average of 5.8% over the past four years. We anticipate a return to the low turnover rates seen prior to 2011. We allocate capital to businesses that we count among the best in the world. They are large cap companies with a dominant presence in the markets in which they operate. They also enjoy significant competitive advantages and have strong balance sheets. In addition, they pass our strict corporate governance criteria. Our investment approach can be summarized as follows: (a) we perform our own fundamental due diligence on the companies that we intend to buy; (b) for those that pass our stringent investment criteria we seek to buy their stock at prices that capture a discount to our assessment of their intrinsic values; (c) we invest in these equities with the intention of holding them for a very long time all the while monitoring their progress closely; and (d) our selling decisions are influenced by business model problems that might portend at worst permanent impairment or diminished expectations in future years. It is only in exceptional circumstances that we would invest in companies that do not pay dividends. The fund’s top 20 holdings, comprising 53% of the portfolio’s value as of July 31, 2011 were: Syngenta (Switzerland), TransCanada (Canada), Southern Copper (USA), China Mobile (China), Precision Drilling (Canada), Nestle (Switzerland), CPFL Energia (Brazil), Teva Pharmaceuticals (Israel), Ship Finance (Norway), Ternium (Luxembourg), StatOil (Norway), Telefonica (Spain), Tenaris (Luxembourg), Yanzhou Coal (China), CGV (France), Methanex (Canada), Emerson Electric (USA), Pengrowth Energy (Canada), PetroChina (China), and ASML (Netherlands). As always, we remind our shareholders that we do not invest in companies that use stock-based compensation, unless used minimally. On April 10, 2011, Gretchen Morgenson, Pulitzer prize-winning journalist at the New York Times, in a cover story that coincided with the newspaper’s annual executive compensation survey, reported: “Few money managers seem to share Mr. Meyer’s view that pay should be factored into investment decisions. His background as a forensic accountant made him train his eye on corporate proxy statements, where pay practices are outlined. Indeed, he says he first became interested in how executive pay affects shareholder returns during the early 1990s, when companies began issuing boatloads of stock options that they did not have to deduct as compensation costs. “The fiction that options should not be counted as a business expense finally changed in 2005, when the Financial Accounting Standards Board required that companies recognize the costs of options in their financial statements. But options had become the drug of choice for those addicted to excessive compensation, whether on the receiving end or delivering it as directors on a corporate board’s compensation committee. ‘“Middle-class America experienced a lost decade in their retirement accounts, whereas executives enjoyed record compensation packages through the subterfuge of stock option programs,’ Mr. Meyer says. ‘“There has been a massive wealth transfer from middle-class America’s retirement accounts to the bank accounts of the privileged few. The social consequences of this wealth transfer bear scrutiny.’’’ There are many investors who short the market in hope of making outsized returns when the market catches a downdraft – nothing wrong with that. They often co-opt the media, wittingly and unwittingly, to help their cause with anecdotal evidence of why the market is on the verge of the next downdraft. Last year, after the sharp sell-off in June, the folk who divine the future through the use of stock charts, warned us of“ominous death crosses” that were spreading across major global stock indices. They predicted a decline in the S&P 500 to 830. It never happened, but they are at it again. We recently experienced another sharp sell-off, but as was the case last year, our positive but realistic outlook kept us from panicking. In 2010, the predictive powers of the “death cross” failed as the ensuing 12 months delivered strong double-digit returns, followed, as noted, by the recent correction. We do not necessarily anticipate the same kind of performance over the next 12 months, but we are confident that the true quality stocks in the fund’s portfolio will provide our shareholders with positive returns. Despite periods of extreme volatility during the past year or so, our shareholders have stayed the course admirably, for which we are very grateful. Panic selling during such times could mean the liquidation of stock holdings to meet cash calls, which would increase the fund’s turnover. More importantly, it makes far more sense to be buying stocks when others are selling in fear. As in past years, we had very few redemptions, a fact that demonstrates our shareholders shared commitment with us to remain long-term investors and reap the benefits of compounding returns over many years. We trust fiscal 2012 will be a rich and rewarding year for our shareholders. They only need look at the quality companies in the portfolio to know that these corporations are all well placed to exploit every opportunity for profit and expansion in a diverse set of industries and on a global scale. It is on these stocks that our shareholders will rely for future investment returns, not our ability to churn the portfolio and, with a bit of luck hit a few home runs, while racking up costs and taking losses. Our undertaking is to engage in ongoing due diligence and monitor the companies in the portfolio very closely. Performance Results – (Unaudited) The performance quoted represents past performance, which does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-888-693-8056. *Return figures reflect any change in price per share and assume the reinvestment of all distributions. ** The Standard & Poor’s 500® Index and the MSCI EAFE Index are unmanaged benchmarks that assume reinvestment of all distributions and exclude the effect of taxes and fees.The Standard & Poor’s 500® Index and the MSCI EAFE Index are widely recognized unmanaged indices of equity prices and represent a broader market and range of securities than is found in the Fund’s portfolio. The returns of the Indices are not reduced by any fees or operating expenses. Individuals cannot invest directly in the Indices; however, an individual can invest in exchange traded funds or other investment vehicles that attempt to track the performance of a benchmark index. The Fund’s investment objectives, risks, charges and expenses must be considered carefully before investing. The prospectus contains this and other important information about the investment company and may be obtained by calling the same number as above. Please read it carefully before investing. The Fund is distributed by Unified Financial Securities, Inc. Member FINRA. The chart above assumes an initial investment of $10,000 made on August 14, 2007 (commencement of Fund operations) and held through July 31, 2011. THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT GUARANTEE FUTURE RESULTS. The Standard & Poor’s 500® Index is a widely recognized unmanaged index of equity prices and is representative of a broader market and range of securities than are found in the Fund’s portfolio. The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Investment returns and principal values will fluctuate so that your shares, when redeemed, may be worth more or less than their original purchase price. Current performance may be lower or higher than the performance data quoted. For more information on the Mirzam Capital Appreciation Fund, and to obtain performance data current to the most recent month end or to request a copy of the prospectus, please call 1-888-693-8056. You should carefully consider the investment objectives, potential risks, management fees, and charges and expenses of the Fund before investing.The Fund’s prospectus contains this and other information about the Fund, and should be read carefully before investing. The Fund is distributed by Unified Financial Securities, Inc., Member FINRA. Fund Holdings – (Unaudited) 1As a percentage of net assets. The investment objective of the Mirzam Capital Appreciation Fund is long-term capital appreciation. Availability of Portfolio Schedule – (Unaudited) The Fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q.The Fund’s Forms N-Q is available at the SEC’s website at www.sec.gov.The Fund’s Forms N-Q may be reviewed and copied at the Public Reference Room in Washington DC.Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Summary of Fund’s Expenses – (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs (such as short-term redemption fees); and (2) ongoing costs, including management fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from February 1, 2011 to July 31, 2011. Actual Expenses The first line of the table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs such as the redemption fee imposed on short-term redemptions.Therefore, the second line of the table below is useful in comparing ongoing costs only and will not help you determine the relative costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Mirzam Capital Appreciation Fund Beginning Account Value February 1, 2011 Ending Account Value July 31, 2011 Expenses Paid During the Period* February 1, 2011 -July 31, 2011 Actual Hypothetical** *Expenses are equal to the Fund’s annualized expense ratio of 1.74%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the partial year period). ** Assumes a 5% return before expenses. Mirzam Capital Appreciation Fund Schedule of Investments July 31, 2011 Common Stocks - 92.58% Shares Fair Value Consumer Discretionary - 1.12% Buckle, Inc. / The $ Net Servicos de Comunicacao S.A. (a) (b) Consumer Staples - 7.04% Campbell Soup Co. Church & Dwight Co., Inc. Clorox Company / The Colgate-Palmolive Co. Nestle SA (b) Wal-Mart Stores, Inc. Energy - 22.91% Compagnie Generale de Geophysique - Veritas (a) (b) Pengrowth Energy Corp. PetroChina Co., Ltd. (b) Precision Drilling Corp. (a) Ship Finance International, Ltd. Statoil ASA (b) Tenaris S.A. (b) TransCanada Corp. Yanzhou Coal Mining Co., Ltd. (b) Financials - 1.70% CME Group, Inc. Health Care - 11.55% Becton, Dickinson & Co. Gilead Sciences, Inc. (a) GlaxoSmithKline PLC (b) Johnson & Johnson Medtronic, Inc. Pfizer, Inc. Teva Pharmaceutical Industries, Ltd. (b) Industrials - 6.93% Canadian National Railway Co. Emerson Electric Co. Expeditors International of Washington, Inc. Illinois Tool Works, Inc. Ritchie Bros. Auctioneers, Inc. Simpson Manufacturing Co., Inc. Information Technology - 6.55% ASML Holding N.V. (c) Linear Technology Corp. Paychex, Inc. Taiwan Semiconductor Manufacturing Co., Ltd. (b) Materials - 22.10% Aluminum Corporation of China, Ltd. (b) ArcelorMittal (c) Dow Chemical Company / The Eagle Materials, Inc. Freeport-McMoRan Copper & Gold, Inc. Gerdau S.A. (b) Methanex Corp. Praxair, Inc. Southern Copper Corp. Syngenta AG (b) Ternium S.A. (b) Titanium Metals Corp. See accompanying notes which are an integral part of these financial statements. Mirzam Capital Appreciation Fund Schedule of Investments - continued July 31, 2011 Common Stocks - 92.58% - continued Shares Fair Value Telecommunication Services - 9.78% America Movil SAB de C.V. - Series A (b) $ China Mobile, Ltd. (b) PT Telekomunikasi Indonesia (b) SK Telecom Co., Ltd. (b) Tele Norte Leste Participacoes S.A. (b) Telefonica S.A. (b) Turkcell Iletisim Hizmetleri A.S. (a) (b) VimpelCom, Ltd. (b) Utilities - 2.90% CPFL Energia S.A. (b) TOTAL COMMON STOCKS (Cost $6,640,774) Limited Partnerships - 0.82% Terra Nitrogen Co., L.P. TOTAL LIMITED PARTNERSHIPS (Cost $53,477) Money Market Securities - 6.83% Huntington Money Market Fund - Trust Shares, 0.01% (d) TOTAL MONEY MARKET SECURITIES (Cost $545,859) TOTAL INVESTMENTS (COST $7,240,110) - 100.23% $ Liabilities in excess of other assets - (0.23%) ) TOTAL NET ASSETS - 100% (a) Non-income producing. (b) American Depositary Receipt. (c) New York Registered (d) Variable rate security; the money market rate shown represents the rate at July 31, 2011. Percentage of Diversification of Assets: Net Assets Bermuda % Brazil % Britain % Canada % China % France % Hong Kong % Indonesia % Israel % Luxembourg % Mexico % Netherlands % Norway % Republic of Korea (South) % Spain % Switzerland % Taiwan % Turkey % United States % Liabilities in excess of other assets -0.23 % Total % See accompanying notes which are an integral part of these financial statements. Mirzam Capital Appreciation Fund Statement of Assets and Liabilities July 31, 2011 Assets: Investments in securities: At cost $ At fair value $ Receivable due from Adviser (a) Receivable for investments sold Receivable for fund shares sold Dividends receivable Prepaid expenses Interest receivable 5 Reclaim receivable Total assets Liabilities: Payable for investments purchased Payable to administrator, fund accountant, and transfer agent (a) Payable to trustees and officers Accrued 12b-1 fees (a) Payable to custodian (a) Other payables Other accrued expenses Total liabilities Net Assets: $ Net Assets consist of: Paid in capital $ Accumulated undistributed net investment income (loss) Accumulated net realized gain (loss) on investments ) Net unrealized appreciation (depreciation) on: Investment securities Foreign currency (4 ) Net Assets: $ Shares outstanding (unlimited number of shares authorized) Net asset value and offering price per share $ Redemption price per share ($10.53 * 98%) (b) $ (a) See Note 4 in the Notes to the Financial Statements. (b) The Fund charges a 2% redemption fee on shares redeemed within 90 calendar days of purchase. See accompanying notes which are an integral part of these financial statements. Mirzam Capital Appreciation Fund Statement of Operations For the fiscal year ended July 31, 2011 Investment Income Dividend income (net of foreign withholding tax of $12,472) $ Interest income 40 Total Investment Income Expenses Investment adviser fee (a) Transfer agent expense (a) Administration expense (a) Registration expense Fund accounting expense (a) Legal expense 12b-1 fees (a) Auditing expense CCO expense Trustee expense Custodian expense Pricing expense Insurance expense Miscellaneous expense 24F-2 expense Total Expenses Less: Waiver & reimbursement by Adviser (a) ) Net operating expenses Net Investment Income Realized & Unrealized Gain (Loss) on Investments: Net realized gain (loss) on investment securities ) Change in unrealized appreciation (depreciation) on investment securities and foreign currency Net realized and unrealized gain (loss) on investment securities Net increase (decrease) in net assets resulting from operations $ (a) See Note 4 in the Notes to the Financial Statements. See accompanying notes which are an integral part of these financial statements. Mirzam Capital Appreciation Fund Statement of Changes In Net Assets Year Year Ended Ended Increase (decrease) in net assets from: July 31, 2011 July 31, 2010 Operations: Net investment income (loss) $ $ Long term capital gains from underlying investments - Net realized gain (loss) on investment securities ) ) Change in unrealized appreciation (depreciation) on investment securities and foreign currency Net increase (decrease) in net assets resulting from operations Distributions to shareholders: From net investment income ) ) From return of capital ) - Total distributions ) ) Capital Share Transactions: Proceeds from shares sold Reinvestment of distributions Amount paid for shares redeemed ) ) Redemption fee 60 31 Net increase (decrease) in net assets resulting from capital share transactions Total Increase in Net Assets Net Assets Beginning of year End of year $ $ Accumulated undistributed net investment income (loss) included in net assets at end of year $ $ Capital Share Transactions Shares sold Shares issued in reinvestment of distributions Shares redeemed ) ) Net increase (decrease) from capital share transactions See accompanying notes which are an integral part of these financial statements. Mirzam Capital Appreciation Fund Financial Highlights (For a share outstanding during each period) Year Ended Year Ended Year Ended Period Ended July 31, 2011 July 31, 2010 July 31, 2009 July 31, 2008 (a) Selected Per Share Data: Net asset value, beginning of period $ Income from investment operations: Net investment income (loss) (b) Net realized and unrealized gain (losses) ) (c) Total income (loss) from investment operations ) Less Distributions to shareholders: From net investment income ) From net realized gains - - ) - Return of capital ) (i) - ) - Total distributions ) Paid in capital from redemption fees - (d) - (d) - (d) Net asset value, end of period $ Total Return (e) % % -16.67 % % (f) Ratios and Supplemental Data: Net assets, end of period (000) $ Ratio of expenses to average net assets % % (h) % % (g) Ratio of expenses to average net assets before reimbursement % (g) Ratio of net investment income to average net assets % (g) Ratio of net investment income (loss) to average net assets before reimbursement )% )% )% )% (g) Portfolio turnover rate % (a) For the period August 14, 2007 (Commencement of Operations) through July 31, 2008. (b) Per share net investment income has been calculated using the average shares method. (c) Realized and unrealized gains and losses per share in this caption are balancing amounts necessary to reconcile the change in net asset value per share in the period. It does not agree to the aggregate gains and losses in the Statement of Operations due to the fluctuations in share transactions in the period. (d) Redemption fees resulted in less than $0.005 per share. (e) Total return in the above table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. (f)Not annualized. (g)Annualized. (h)Effective May 1, 2010, the Adviser agreed to waive fees to maintain fund expenses at 1.49%, excluding 12b-1 fees of 0.25%.Prior to that date, the expense cap was 2.00%. (i)This is a temporary book to tax difference due to the tax character of the distributed income. See accompanying notes which are an integral part of these financial statements. Mirzam Capital Appreciation Fund Notes to the Financial Statements July 31, 2011 NOTE 1.ORGANIZATION Mirzam Capital Appreciation Fund (the “Fund”) was organized as a diversified series of Unified Series Trust (the “Trust”) on February 12, 2007 and commenced operations on August 14, 2007.The Trust is an open-end investment company established under the laws of Ohio by an Agreement and Declaration of Trust dated October 17, 2002 (the “Trust Agreement”).The Trust Agreement permits the Board of Trustees of the Trust (the “Board”) to issue an unlimited number of shares of beneficial interest of separate series without par value.The Fund is one of a series of funds currently authorized by the Trustees. The Fund’s investment Adviser is Mirzam Asset Management, LLC (the “Adviser”).The Adviser has retained Bastiat Capital LLC, (the “Sub-Adviser”) to serve as Sub-Adviser to provide portfolio management and related services to the Fund.Bastiat Capital LLC receives a fee from the Adviser (not the Fund) for these services.The investment objective of the Mirzam Capital Appreciation Fund is to provide long-term capital appreciation. NOTE 2.SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies followed by the Fund in the preparation of its financial statements. Securities Valuations – All investments in securities are recorded at their estimated fair value as described in Note 3. Federal Income Taxes – The Fund makes no provision for federal income or excise tax. The Fund intends to qualify each year as a “regulated investment company” (“RIC”) under subchapter M of the Internal Revenue Code of 1986, as amended, by complying with the requirements applicable to RICs and by distributing substantially all of its taxable income. The Fund also intends to distribute sufficient net investment income and net capital gains, if any, so that it will not be subject to excise tax on undistributed income and gains.If the required amount of net investment income or gains is not distributed, the Fund could incur a tax expense. As of and during the fiscal year ended July 31, 2011, the Fund did not have a liability for any unrecognized tax benefits. The Fund recognizes interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the Statement of Operations. During the period, the Fund did not incur any interest or penalties.The Fund is not subject to examination by U.S. federal tax authorities for tax years prior to 2007. Expenses – Expenses incurred by the Trust that do not relate to a specific fund of the Trust are allocated to the individual funds based on each fund’s relative net assets or other appropriate basis (as determined by the Board). Security Transactions and Related Income - The Fund follows industry practice and records security transactions on the trade date.The specific identification method is used for determining gains or losses for financial statements and income tax purposes.Dividend income is recorded on the ex-dividend date and interest income is recorded on an accrual basis.Distributions from limited partnerships are recognized on the ex-date and included in dividend income. Income or loss from limited partnerships is reclassified in the components of net assets upon receipt of K-1’s.Discounts and premiums on securities purchased are amortized or accreted using the effective interest method. Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and rates.The ability of issuers of debt securities held by the Fund to meet their obligations may be affected by economic and political developments in a specific country or region. Dividends and Distributions – The Fund intends to distribute substantially all of its net investment income as dividends to its shareholders on at least an annual basis. The Fund intends to distribute its net realized long-term capital gains and its net realized short-term capital gains at least once a year. Distributions to shareholders, which are determined in accordance with income tax regulations, are recorded on the ex-dividend date. The treatment for financial reporting purposes of distributions made to shareholders during the year from net investment income or net realized capital gains may differ from their ultimate treatment for federal income tax purposes. These differences are caused primarily by differences in the timing of the recognition of certain components of income, expenses or realized capital gain for federal income tax purposes. Where such differences are permanent in nature, they are reclassified in the components of the net assets based on their ultimate characterization for federal income tax purposes.Any such reclassifications will have no effect on net assets, results of operations or net asset values per share of the Fund.As of July 31, 2011, there were no material reclassifications. Mirzam Capital Appreciation Fund Notes to the Financial Statements - continued July 31, 2011 NOTE 3. SECURITIES VALUATION AND FAIR VALUE MEASUREMENTS Fair value is defined as the price that a Fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. GAAP establishes a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk (the risk inherent in a particular valuation technique used to measure fair value such as pricing model and/or the risk inherent in the inputs to the valuation technique). Inputs may be observable or unobservable.Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below. · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs (including, but not limited to, quoted prices for an identical security in an inactivemarket,quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining fair value of investments based on the best information available) The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Equity securities, including common stocks and limited partnerships, are generally valued by using market quotations, but may be valued on the basis of prices furnished by a pricing service when the Adviser believes such prices more accurately reflect the fair value of such securities.Securities that are traded on any stock exchange are generally valued by the pricing service at the last quoted sale price.Lacking a last sale price, an exchange traded security is generally valued by the pricing service at its last bid price.Securities traded in the NASDAQ over-the-counter market are generally valued by the pricing service at the NASDAQ Official Closing Price. When using the market quotations or close prices provided by the pricing service and when the market is considered active, the security will be classified as a Level 1 security.Sometimes, an equity security owned by the Fund will be valued by the pricing service with factors other than market quotations or when the market is considered inactive.When this happens, the security will be classified as a Level 2 security.When market quotations are not readily available, when the Adviser determines that the market quotation or the price provided by the pricing service does not accurately reflect the current fair value, or when restricted or illiquid securities are being valued, such securities are valued as determined in good faith by the Adviser, in conformity with guidelines adopted by and subject to review by the Board.These securities will be categorized as Level 3 securities. Investments in mutual funds and limited partnerships, including money market mutual funds, are generally priced at the ending net asset value (NAV) provided by the service agent of the fund.These securities will be categorized as Level 1 securities. Mirzam Capital Appreciation Fund Notes to the Financial Statements - continued July 31, 2011 NOTE 3. SECURITIES VALUATION AND FAIR VALUE MEASUREMENTS – continued Fixed income securities, when valued using market quotations in an active market, will be categorized as Level 1 securities. However, they may be valued on the basis of prices furnished by a pricing service when the Adviser believes such prices more accurately reflect the fair value of such securities. A pricing service utilizes electronic data processing techniques based on yield spreads relating to securities with similar characteristics to determine prices for normal institutional-size trading units of debt securities without regard to sale or bid prices. These securities will generally be categorized as Level 2 securities. If the Adviser decides that a price provided by the pricing service does not accurately reflect the fair value of the securities, when prices are not readily available from a pricing service, or when restricted or illiquid securities are being valued, securities are valued at fair value as determined in good faith by the Adviser, in conformity with guidelines adopted by and subject to review of the Board. These securities will be categorized as Level 3 securities. Short-term investments in fixed income securities, (those with maturities of less than 60 days when acquired, or which subsequently are within 60 days of maturity), are valued by using the amortized cost method of valuation, which the Board has determined will represent fair value. These securities will be classified as Level 2 securities. In accordance with the Trust’s good faith pricing guidelines, the Adviser is required to consider all appropriate factors relevant to the value of securities for which it has determined other pricing sources are not available or reliable as described above.No single standard exists for determining fair value, because fair value depends upon the circumstances of each individual case. As a general principle, the current fair value of an issue of securities being valued by the Adviser would appear to be the amount which the owner might reasonably expect to receive for them upon their current sale. Methods which are in accordance with this principle may, for example, be based on (i) a multiple of earnings; (ii) a discount from market of a similar freely traded security (including a derivative security or a basket of securities traded on other markets, exchanges or among dealers); or (iii) yield to maturity with respect to debt issues, or a combination of these and other methods. Good faith pricing is permitted if, in the Adviser’s opinion, the validity of market quotations appears to be questionable based on factors such as evidence of a thin market in the security based on a small number of quotations, a significant event occurs after the close of a market but before a Fund’s NAV calculation that may affect a security’s value, or the Adviser is aware of any other data that calls into question the reliability of market quotations.Good faith pricing may also be used in instances when the bonds the Fund invests in may default or otherwise cease to have market quotations readily available. The following is a summary of the inputs used to value the Fund’s investments as of July 31, 2011: Valuation Inputs Assets Level 1 - Quoted Prices in Active Markets Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs Total Common Stocks* $ $
